Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clifford Liahben appeals the district court’s order adopting the recommendation of the magistrate judge and dismiss*395ing as frivolous Liahben’s action pursuant to 42 U.S.C. § 1983 (2006), Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the civil RICO statute.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Liahben v. Osteen, No. 1:09-cv-00226-NCT-PTS (M.D.N.C. June 29, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 "Racketeer Influenced and Corrupt Organizations” Act, 18 U.S.C. § 1964 (2006).